Citation Nr: 1230902	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-41 766	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to higher initial ratings for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling from April 26, 2007, and as 70 percent disabling from May 3, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



ATTORNEY FOR THE BOARD

K. Neilson, Counsel



REMAND

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision review officer (DRO) decision.  By that decision, the Veteran was awarded service connection for PTSD and assigned a 30 percent disability rating, effective April 26, 2007.  In a January 2010 statement, the Veteran disagreed with the assigned disability rating and also raised the issue of entitlement to TDIU.  That same month, the Veteran filed a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), wherein he reported that he had last worked in 2005 and stated that he had to quit working at that time on account of his nervous condition.

By a June 2012 DRO decision, the Veteran's PTSD disability evaluation was increased to 70 percent, effective May 5, 2012.  Entitlement to TDIU was denied.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted for the entire rating period, the claim is properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

At the outset, the Board notes the issue of entitlement to TDIU is "not a separate claim for benefits," but is "part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Notably, TDIU may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect a claimant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

In the instant case, although the Veteran was provided with VA examinations in December 2009 and May 2012, neither examiner specifically assessed the Veteran's employability based on both a thorough assessment of his service-connected psychiatric disability and his educational and occupational history and experience.  (The Veteran's only service-connected disability is PTSD.)  Given the absence of relevant clinical information, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  Accordingly, the Veteran must be scheduled for another VA examination.  The examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's service-connected psychiatric disorder renders him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

As to the Veteran's schedular PTSD disability rating, the Board notes that private medical records dated in June 2007 record a global assessment of functioning (GAF) score of 39.  On examination in December 2009, the VA examiner assigned a GAF score of 51 and indicated that the Veteran's PTSD symptoms resulted in deficiencies in thinking, family relations, work, and mood.  On examination in May 2012, however, the examiner found that the Veteran's PTSD symptoms had only a mild to moderate affect on his overall functioning, but also indicated that his symptoms caused "clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner then found that the Veteran's PTSD resulted in only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner also noted that the Veteran had suffered a cerebrovascular accident (CVA) in 2004 and stated that that the Veteran's PTSD and post-CVA cognitive impairments were mutually complicating with respect to his social and occupational functioning, but that disentanglement of proportionality of diagnostic effects on his social and occupational functioning was not possible without resort to mere speculation.  A GAF score of 60 was assigned, which the examiner stated reflected an estimate of average functioning over the previous two years.

In consideration of this seemingly conflicted evidence regarding the effect of the Veteran's PTSD symptomatology on his social and occupational functioning and, especially in light of the May 2012 VA examination report which appears internally inconsistent, as part of the examination to be afforded on remand, the examiner should also be asked assess the current severity of the Veteran's PTSD symptoms, reconcile the conflicting evidence regarding the severity of the Veteran's PTSD during the pendency of his claim, and provide an analysis of the Veteran's disability from 2007 to the present.  The examiner should also attempt to reconcile and provide a rationale for the varying GAF scores seen in the medical evidence from the 2007 until the present.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his PTSD since April 2007.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

2.  After completing the development requested in paragraph 1 above, the AOJ should schedule the Veteran for a VA examination in connection with his claim for a higher initial evaluation for his service-connected PTSD and for entitlement to TDIU.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should make all findings necessary to apply the rating criteria, paying particular attention to assessing the severity of any PTSD symptoms and assigning a GAF score under Axis V.  The examiner should specifically consider the Veteran's PTSD symptomatology and provide an assessment of how the Veteran's PTSD symptoms affect his occupational and social functioning.  The examiner should be asked to reconcile his or her findings and conclusions with the findings concerning the Veteran's level of occupational and social impairment and assigned GAF scores throughout the claims period.  The examiner should explain the differences in the GAF score provided by the Veteran's private psychologist in 2007 and those provided by the VA examiners.  (If the scores reflect a change in symptoms from one examination to the next, this should be stated.)

To the extent possible, the examiner should also provide a longitudinal analysis of the Veteran's PTSD from 2007 forward, and if possible, attempt to differentiate between symptoms related to his PTSD diagnosis and those related to his 2004 cerebrovascular accident.

If the examiner's conclusions and opinions differ with any conclusions or opinion already of record, the rationale for these differences must be explained.  A complete rationale should be provided for all opinions expressed.

The examiner should also comment on the Veteran's employment and employability.  (A detailed history of education and employment should be taken.)  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected PTSD.  A complete rationale for the opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

3.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request, especially with respect to the instructions to provide an assessment of how the Veteran's PTSD symptomatology affects his social and occupational functioning and, to the extent possible, a longitudinal analysis of the Veteran's PTSD from 2007.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to an initial rating greater than 30 percent from April 26, 2007, and greater than 70 percent from May 3, 2012.  The AOJ must also readjudicate the issue of whether a rating of TDIU is warranted.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

